Order entered April 1, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01658-CV
                                      No. 05-14-00060-CV

                               SULMA GONZALES, Appellant

                                               V.

          THE DALLAS COUNTY APPRAISAL DISTRICT, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-09665

                                           ORDER
       On the Court’s own motion, we ORDER the appeal docketed as appellate cause number

05-14-00060-CV CONSOLIDATED into the appeal docketed as appellate cause number 05-13-

01658-CV. We DIRECT the Clerk of this Court to transfer all papers from appellate cause

number 05-14-00060-CV to appellate cause number 05-13-01658-CV.                  Henceforth, all

documents shall bear appellate cause number 05-13-01658-CV.

       Appellant is a pauper and, therefore, allowed to proceed with the appeal without advance

payment of costs. The reporter’s record is past due. Accordingly, we ORDER Sheretta Martin,

Official Court Reporter for the 162nd Judicial District Court of Dallas County, Texas, to file, ON

OR BEFORE MAY 1, 2014, either: (1) the reporter’s record; or (2) written documentation that
appellant has not requested the reporter’s record. We caution appellant that if the Court receives

written documentation of no request, the Court will order the appeal submitted without a

reporter’s record. See TEX. R. APP. P. 37.3(c)(1).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Sheretta Martin, appellant, and all counsel of record.

                                                     /s/     ADA BROWN
                                                             JUSTICE